                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01091-RM-NRN

DAVID E. BRODY,

Plaintiff,

v.

MARC A. BRUNER
THE BRUNER FAMILY TRUST, and
MARC E. BRUNER, AS TRUSTEE OF THE BRUNER FAMILY TRUST,

Defendants.


                               ORDER ON
     DEFENDANTS’ JOINT MOTION FOR ADDITIONAL TIME TO TAKE DISCOVERY
               PURSUANT TO FED. R. CIV. PRO. 56(d) (Dkt. #99)


N. REID NEUREITER
United States Magistrate Judge

        This matter came before the Court on Defendants’ Joint Motion for Additional

time to Take Discovery Pursuant to Fed. R. Civ. P. 56(d) (Dkt. #99), referred by Judge

Moore on June 18, 2021. (Dkt. #102.)

        Plaintiff opposed the Motion. (See Dkt. #105.) Defendants Marc E. Bruner and

the Bruner Family Trust filed a reply. (Dkt. #111.) Defendant Marc A. Bruner also filed a

reply.( Dkt. #112.) I held a telephonic hearing on the Motion of July 13, 2021. Having

considered the arguments of the Parties, the Motion will be DENIED.

        This case arises out of an alleged agreement by Plaintiff David Brody to assign

and transfer to Defendant Marc A. Bruner a bankruptcy claim against PetroHunter

Energy Corp. The consideration for the transfer of the bankruptcy claim was to have
been $25,000 in cash and 150,000 freely tradable shares of Fortem Resources, Inc.,

which shares are alleged to have been valued in excess of $300,000. (See Amended

Compl., Dkt. #16 ¶ 1.) Marc A. Bruner is alleged to have never paid the cash or the

shares in consideration for the bankruptcy claim. Defendants the Bruner Family Trust

and Marc E. Bruner (as Trustee) are alleged to have conspired with Marc A. Bruner to

defraud Plaintiff Brody by making a promise that was never intended to be fulfilled. (Id.)

       On May 14, 2021, Plaintiff filed a Motion for Partial Judgment on the Pleadings,

or, Alternatively, for Partial Summary Judgment (Dkt. #90), arguing that the Marc A.

Bruner’s Answer contains all the admissions necessary to grant judgment on the breach

of contract claim to Brody. In short, Brody’s argument is that Marc A. Bruner admits that

he received a valuable bankruptcy claim from Brody, transferred it into his own name,

and never paid any portion of the consideration—neither the shares nor the $25,000 in

cash. Brody’s argument is that he is, therefore, entitled to judgment on the breach of

contract claim as a matter of law. (Dkt. #90 at 1.) The Motion is simple and concise,

consisting of only five pages.

       Defendants Marc E. Bruner and the Bruner Family Trust filed a Response to the

Partial Motion for Judgment on the Pleadings. (Dkt. #98.) Defendant Marc A. Bruner

filed his own, separate Response (Dkt. #100) with his own Statement of Additional

Disputed Facts. (Dkt. #101.)

       Defendants have two substantive arguments and one procedural argument

against entry of judgment on the contract claim. First, Defendants argue that because

Brody was Marc A. Bruner’s lawyer, the contract between Brody (lawyer) and Marc A.

Bruner (client) was presumptively void against public policy unless Brody can show that




                                             2
he complied with Rule 1.8 of the Colorado rules of Professional Conduct—which he

allegedly cannot do. Second, Defendants claim that Brody waived his rights under the

agreement by affirmatively telling Marc A. Bruner that he was content to wait for the

transfer of the shares. Third, Defendants argue that, as a procedural matter, judgment

cannot enter based on the pleadings because pleadings are not technically closed.

They also argue that Brody has failed to present adequate and non-speculative

evidence of his claimed damages. (See Dkt. #100 at 1–2.)

       The same day that Defendants filed their Responses to the Summary Judgment

Motion (June 18, 2021), they simultaneously filed the instant Joint Motion for Extension

of Time to Take Discovery Pursuant to Fed. R. Civ. P. 56(d). (Dkt. #99.) Oddly, the

Motion essentially serves as a backstop, insisting that the Court could deny Plaintiff’s

summary judgment motion based on the responses already submitted. The Motion

continues, “However, if this Court is inclined to grant the Motion, Defendants lack the

discovery necessary to submit additional disputed facts. Accordingly, if the Court does

not deny Plaintiff’s Motion, Defendants must be permitted to conduct discovery pursuant

to Fed. R. Civ. P. 56(d).” In other words, Defendants effectively argue: we are going to

win the summary judgment motion based on the information we have already submitted,

but if the Court thinks we might not have submitted enough evidence of disputed facts

to preclude the grant of summary judgment, then we should be allowed discovery to

generate more disputed facts and, presumably, be entitled to submit supplemental

briefing that would include the additional information that is missing from our current

responses.




                                             3
       That is not how the summary judgment briefing process usually works. A party

does not get a preliminary advisory opinion on its response to summary judgment and

the opportunity supplement the record if the Court is not inclined to rule his way.

“[W]hen a movant has met the initial burden required for the granting of summary

judgment, the opposing party either must establish a genuine issue for trial under Rule

56(c) or explain why it cannot yet do so under Rule 56(d).” 10B Wright, Miller and Kane,

Federal Practice and Procedure § 2740 at 364 (2016) (emphasis added). Here,

Defendants have used the belt and suspenders approach—doing both. But this

increases the cost and uncertainty of the process, requiring Plaintiff both to respond to

the Defendants’ oppositions to the summary judgment motion and to the motion under

Rule 56(d).

       A further difficulty with the way Defendants presented their Rule 56(d) motion is

that Judge Moore has referred the Rule 56(d) motion to me but retained the summary

judgment motion for his own decision. I, as a magistrate judge, cannot presume to

predict what Judge Moore is likely to do on the motion for summary judgment. I will

therefore address the Rule 56(d) standards and make my decision on that basis,

without considering whether Judge Moore is “inclined” to grant the summary judgment

motion.

       Rule 56(d) provides that, in opposing a summary judgment motion:

       if a nonmovant shows by affidavit or declaration that, for specified
       reasons, it cannot present facts essential to justify its opposition, the court,
       may: (1) defer considering the motion or deny it; (2) allow time to obtain
       affidavits or declarations or to take discovery; or (3) issue any other
       appropriate order.

Fed. R. Civ. P. 56(d).




                                              4
       “[A] party seeking to defer a ruling on summary judgment under Rule 56(f) must

provide an affidavit explaining why facts precluding summary judgment cannot be

presented.” Valley Forge Ins. Co. v. Health Care Mgmt. Partners, Ltd., 616 F.3d 1086,

1096 (10th Cir. 2010) (internal quotations omitted and applying Rule 56(d)’s

substantially identical predecessor). Such explanation “includes identifying (1) the

probable facts not available, (2) why those facts cannot be presented currently, (3) what

steps have been taken to obtain these facts, and (4) how additional time will enable the

party to obtain those facts and rebut the motion for summary judgment.” Id. (internal

quotations omitted).

       “Rule 56(d) requires . . . specificity; vague or conclusory statements are

insufficient.” McLaughlin v. Experian Info. Sols., Inc., No. 16-cv-01337-RM-KHR, 2017

WL 8294271, at *2 (D. Colo. Dec. 28, 2017) (citing Birch v. Polaris Indus., Inc., 812 F.3d

1238, 1249 (10th Cir. 2015); Trask v. Franco, 446 F.3d 1036, 1041–42 (10th Cir.

2006)). “Rule 56(d) . . . is not a license for a ‘fishing expedition,’” id. (citing JL v. New

Mexico Dep’t of Health, 131 F.Supp.3d 1248, 1251 (D.N.M. 2015) (quoting Lewis v. Ft.

Collins, 903 F.2d 752, 758 (10th Cir. 1990)), and mere “[s]peculation cannot support a

Rule 56(d) motion,” id. (quoting F.D.I.C. v. Arciero, 741 F.3d 1111, 1116 (10th Cir.

2013)). Rather, the requested discovery must concern facts “essential” to rebutting

summary judgment. McLaughlin, 2017 WL 8294271, at *6.

       This said, the purpose of subdivision (d) “is to provide an additional safeguard

against an improvident or premature grant of summary judgment . . . .” 10B Wright,

Miller and Kane, Federal Practice and Procedure § 2740 at 366–67 (2016). For that




                                               5
reason, courts have stated that the provision “should be applied with a spirit of

liberality.” Id. at 368.

       Defendants have submitted the affidavit of William Meyer, attorney for the “BFT

Parties” (Marc E. Bruner (Trustee) and Bruner Family Trust), but nothing from counsel

for Marc A. Bruner. (See Dkt. #99-2.) The Meyer Affidavit generally complains that no

formal written discovery has happened in the case and no depositions have been taken.

Meyer says that his clients, the BFT Parties, were not parties to the alleged contract or

the relationship between Plaintiff Brody and Marc A. Bruner. Because one defense to

the breach of contract claim is that the contract is void under Rule of Professional

Conduct 1.8, Mr. Meyer asserts “The BFT Parties, therefore, require discovery into that

relationship to present a potentially viable defense.” (Dkt. #99-2 at ¶ 5.) Meyer also

argues that Marc A. Bruner “likely would benefit from such discovery from Plaintiff

[Brody] to establish that Plaintiff subjectively believed he was [Marc A. Bruner’s] lawyer

as well.” (Id.) Meyer also says that “Defendant also cannot present essential facts

pertaining to whether Plaintiff waived his claims or right to recover all of some portion of

damages.” (Id.)

       But Marc A. Bruner, Marc E. Bruner, and the Bruner Family Trust are aligned in

this litigation. Information about Marc A. Bruner’s attorney-client relationship with Mr.

Brody, and any waiver by Mr. Brody, is clearly in the possession of Mr. Marc A. Bruner.

When asked at oral argument, counsel for the BFT Parties could not give a satisfactory

explanation for why information or e-mails needed to respond to the summary judgment

could not be obtained (or had not been obtained) by interviewing their co-defendant,

Marc A. Bruner (or his agents).




                                             6
       Of course, Marc A. Bruner did provide an affidavit (identical copies filed as Dkt.

#99-1 and Dkt. #101-1) that was attached both to the Rule 56(d) motion and the

substantive response to the summary judgment motion. That affidavit lays out why Mr.

Marc A. Bruner believes that Brody was his lawyer, (Dkt. #101-1 at ¶¶ 3, 18); that he

was entering into a contract with his own lawyer (id. at ¶ 21); that he could not recall

having been advised in writing about seeking the advice of independent legal counsel in

the transaction (id. at ¶ 23); and provides the basis for the waiver argument (id. at ¶ 28).

       In light of the essential information needed to respond to the summary judgment

motion being available from Marc A. Bruner, the Meyer Affidavit does not comport with

the requirements of Rule 56(d) as interpreted by the Tenth Circuit. It does not explain

why certain facts cannot be presented currently or what steps have been taken to obtain

the missing facts. Most specifically, Defendants have not explained what more or

additional facts they would hope to discover through written discovery or a deposition

that they would need to respond to the summary judgment motion, beyond what is

already in the Marc A. Bruner affidavit.

       There is one other reason for denying this motion—the procedural impropriety of

Defendants both filing responses to the summary judgment motion and simultaneously

filing the Rule 56(d) motion. This imposes double expenses on the Plaintiff. Plaintiff had

to reply in support of the motion for summary judgment and also oppose the Rule 56(d)

motion. If the Rule 56(d) motion were granted, then Defendants would likely file

supplemental materials in opposition to the summary judgment motion, to which the

Plaintiff would have to respond. Granting a Rule 56(d) motion after full briefing on

summary judgment has been completed is not contemplated by the Rules and is




                                             7
inconsistent with Rule 1, which states that the Rules are to be “construed, administered,

and employed by the court and the parties to secure the just, speedy, and inexpensive

determination of every action and proceeding.”

       For the foregoing reasons, Defendants’ Joint Motion for Additional time to Take

Discovery Pursuant to Fed. R. Civ. P. 56(d) (Dkt. #99) is DENIED. I will also note that,

while it is not a basis for my decision, Defendants did not adequately confer prior to

filing their motion for extension of time, which is a shame. Based on the e-mails being

exchanged, had Defendants bothered to complete in good faith the conferral process

required not only by local rule but the judicial officers’ practice standards, some

accommodation might have been reached between counsel without the need for a

motion at all. Future failures meaningfully to confer in good faith will likely result in

outright denial of motions and the imposition of sanctions.



Dated: July 15, 2021
       Denver, Colorado                            N. Reid Neureiter
                                                   United States Magistrate Judge




                                               8
